[briggs_amendmentno6toabl001.jpg]
EXECUTION VERSION AMENDMENT NO. 6 TO REVOLVING CREDIT AGREEMENT This Amendment
No. 6 to Revolving Credit Agreement, dated as of July 14, 2020 (this
“Amendment”), is among BRIGGS & STRATTON CORPORATION, a Wisconsin corporation
(the “Lead Borrower”), each other Loan Party, JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and the lenders party hereto
(the “Lenders”). Capitalized terms used and not otherwise defined herein have
the definitions provided therefor in the Credit Agreement referenced below. W I
T N E S S E T H: WHEREAS, the Lead Borrower, the other Borrowers from time to
time party thereto, the Lenders (as defined therein) from time to time party
thereto and the Administrative Agent are parties to that certain Revolving
Credit Agreement, dated as of September 27, 2019 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”; the Credit Agreement, as amended by this Amendment, the
“Amended Credit Agreement”); WHEREAS, pursuant to Section 13.12 of the Credit
Agreement, the Loan Parties party to the Credit Agreement, the Administrative
Agent and the Required Lenders may amend the Credit Agreement; and WHEREAS, the
Lead Borrower has requested that the Administrative Agent and the Required
Lenders amend, and the Administrative Agent and the Required Lenders have agreed
to amend, the Credit Agreement as set forth herein. NOW, THEREFORE, in
consideration of the mutual agreements, provisions and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, and
subject to the conditions set forth herein, the parties hereto agree as follows:
1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that: (a) Section 2.03 is hereby amended to add the following sentence at
the end of such Section: Notwithstanding anything contained in this Agreement,
from and after July 13, 2020, any Borrowing by a U.S. Borrower shall be in U.S.
Dollars only and shall be comprised entirely of Base Rate Loans and no U.S.
Borrower shall be permitted to request LIBO Rate Loans hereunder. (b) The last
sentence of Section 2.08(e) of the Credit Agreement is hereby amended by
deleting the words “and the Administrative Agent, at the request of the Required
Lenders, so notifies the Lead Borrower”. (c) Section 2.08 of the Credit
Agreement is hereby amended to add a new clause (f) which shall read as follows:
(f) Notwithstanding anything contained in this Agreement, from and after July
13, 2020, no Borrowing by a U.S. Borrower in U.S. Dollars may be converted or
continued as Borrowings of LIBO Rate Loans and all such Borrowings shall be
comprised entirely of Base Rate Loans. US-DOCS\116967419.4



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl002.jpg]
(d) Section 11.01(o) of the Credit Agreement is hereby amended by replacing the
words “July 15, 2020” therein with the words “July 19, 2020”. 2. Conditional
Limited Waiver. The Lead Borrower has requested the Administrative Agent and the
Required Lenders to waive the occurrence of any Default or Event of Default
occurring under Section 11.01(f) of the Credit Agreement as a result of the
Borrower’s failure to pay interest in respect of the Senior Notes on July 15,
2020 (the “Specified Default”). In reliance on the representations and
warranties of the Lead Borrower set forth in Section 4 below, and subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the
Lenders party hereto and the Administrative Agent hereby waive the Specified
Default but, for the avoidance of doubt, not any other Default or Event of
Default; provided that the foregoing waiver shall be null, void and of no
further force and effect, and the Administrative Agent and Lenders shall have
all the rights and remedies afforded by the Credit Agreement and the other Loan
Documents as if such waiver had never been granted immediately upon the
occurrence of a Noteholder Enforcement Action. This specific limited conditional
waiver applies only to the Specified Default and only for the express
circumstances described above. This specific waiver shall not be construed to
constitute (i) a waiver of any other event, circumstance or condition or of any
other right or remedy available to the Administrative Agent or any Lender
pursuant to the Credit Agreement or any other Loan Document or other applicable
law or (ii) a custom or course of dealing or a consent to any departure by the
Lead Borrower or any other Loan Party from any other term or requirement of the
Credit Agreement or any other Loan Document. This Section 2 is a limited
conditional waiver and shall not be deemed to constitute a waiver of any other
term, provision or condition of the Credit Agreement or any other Loan Document,
as applicable, or to prejudice any right, power or remedy that Administrative
Agent and the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or other
applicable law. For purposes of this Section 2, “Noteholder Enforcement Action”
shall mean, for any holder of the Senior Notes and/or any indenture trustee,
agent or other representative thereof, (a) to take from or for the account of
the Lead Borrower or any of its Subsidiaries (“Briggs Party”) by set-off or in
any other manner, the whole or any part of any moneys which may now or hereafter
be owing by such Briggs Party with respect to any Indebtedness under the Senior
Notes (such Indebtedness, the “Specified Debt”), (b) to sue for payment of, or
to initiate or participate with others in any suit, action or proceeding against
any Briggs Party to (i) enforce payment of or to collect the whole or any part
of the Specified Debt, (ii) commence or join with other Persons to commence any
voluntary or involuntary insolvency, bankruptcy, receivership,
interim-receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of any Briggs Party, initiated
under any Debtor Relief Laws, or (iii) commence judicial or private enforcement
of any of the rights and remedies under the documents evidencing or otherwise
relating to the Specified Debt or applicable law with respect to the Specified
Debt, (c) to accelerate all or any portion of the Specified Debt, (d) to take
any action to enforce any rights or remedies with respect to the Specified Debt,
(e) to exercise any conversion option to convert the Specified Debt into equity
or put option or to cause any Briggs Party to honor any redemption or mandatory
prepayment obligation under any document evidencing or otherwise relating to the
Specified Debt or (f) directly or indirectly support any action described in (a)
to (e) above taken by any other Person. 3. Conditions Precedent. The
effectiveness of this Amendment is subject to the conditions precedent that: (a)
the Administrative Agent shall have received counterparts to this Amendment,
duly executed by each Loan Party, the Administrative Agent and Lenders
constituting the Required Lenders; and 2



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl003.jpg]
(b) the Administrative Agent and its Affiliates shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable and documented fees and expenses of
counsel for the Administrative Agent) required to be reimbursed or paid by the
Borrowers in connection with this Amendment and the other Loan Documents. 4.
Representations and Warranties. To induce the Administrative Agent to enter into
this Amendment, each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) This Amendment and the Amended
Credit Agreement constitute its legal, valid and binding obligations,
enforceable in accordance with their terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, administration,
examinership, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing; and (b) As of the date hereof
and immediately after giving effect to the terms of this Amendment, (i) no
Default or Event of Default (other than the Specified Default) has occurred and
is continuing and (ii) the representations and warranties of the Loan Parties
set forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty), except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such date (without duplication of any materiality standard set forth in any
such representation or warranty). 5. Reaffirmation. Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
Loan Party consents to this Amendment and reaffirms the terms and conditions of
the Guarantee Agreement and any other Loan Document executed by it and
acknowledges and agrees that such agreements and each and every such Loan
Document executed by the undersigned in connection with the Amended Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the above
referenced documents shall be a reference to the Amended Credit Agreement and as
the same may from time to time hereafter be amended, modified or restated. 6.
Reference to and Effect on the Credit Agreement. (a) Upon the effectiveness
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in any other
Loan Document to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof,” and words of like import), shall mean and
be a reference to the Amended Credit Agreement and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument referred
to herein as the Amended Credit Agreement. (b) Except as expressly amended
hereby, the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby reaffirmed, ratified and confirmed. (c) The Liens and
security interests in favor of the Collateral Agent for the benefit of the
Secured Parties securing payment of the Obligations (and all filings with any
Governmental 3



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl004.jpg]
Authority in connection therewith) are in all respects continuing and in full
force and effect with respect to all Obligations, in each case in accordance
with and to the extent contemplated by the terms of the respective Loan
Documents. (d) Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith. (e) This Amendment is a Loan Document under (and as defined in) the
Credit Agreement. 7. Miscellaneous. (a) Governing Law. This Amendment shall be
construed in accordance with and governed by the law of the State of New York.
(b) Headings. The headings of the several Sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment. (c) Counterparts.
This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment. 8. Release; Loan Party Acknowledgment. (a) In consideration of, among
other things, the Administrative Agent’s and the Lenders’ execution and delivery
of this Amendment, each of the Lead Borrower and the other Loan Parties, on
behalf of itself and its agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors, and assigns (collectively, the
“Releasors”), hereby absolutely, unconditionally, irrevocably, and forever
agrees and covenants not to sue or prosecute (at law, in equity, in any
regulatory proceeding, or otherwise) against any Releasee (as hereinafter
defined) and hereby forever waives, releases, and discharges, to the fullest
extent permitted by law, each Releasee from any and all claims (including,
without limitation, crossclaims, counterclaims, rights of set-off, and
recoupment), defenses, affirmative defenses, actions, causes of action, suits,
debts, accounts, interests, liens, promises, warranties, damages and
consequential damages, demands, agreements, bonds, bills, specialties,
covenants, controversies, agreements, provisions, liabilities, demands,
variances, trespasses, judgments, executions, costs, expenses or claims
whatsoever (collectively, the “Claims”) that such Releasor now has or hereafter
may have, of whatsoever nature and kind, whether known or unknown, whether now
existing or hereafter arising, whether arising at law or in equity, against the
Administrative Agent, the Collateral Agent, the Australian Security Trustee, the
Issuing Banks, the Swingline Lender and/or any or all of the Lenders and their
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, partners,
employees, agents, attorneys, insurers, and other representatives of each of the
foregoing (collectively, the “Releasees”), in each case based 4



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl005.jpg]
in whole or in part on facts, whether or not now known, existing on or before
the date of this Amendment, in each case that relate to, arise out of, or
otherwise are in connection with: (i) any or all of the Loan Documents or
financing transactions contemplated thereby or any actions or omissions in
connection therewith; or (ii) any aspect of the dealings or relationships
between or among the Lead Borrower and the other Loan Parties, on the one hand,
and any or all of the Administrative Agent, the Collateral Agent, the Australian
Security Trustee, the Issuing Banks, the Swingline Lender and/or any or all of
the Lenders, on the other hand, relating to any or all of the documents,
transactions, actions, or omissions referenced in clause (i) hereof. The receipt
by the Lead Borrower or any other Loan Party of any Loans or other financial
accommodations made by any Lender after the date hereof shall constitute a
ratification, adoption, and confirmation by such party of the foregoing general
release of all Claims against the Releasees which are based in whole or in part
on facts, whether or not now known or unknown, existing on or prior to the date
of receipt of any such Loans or other financial accommodations. In entering into
this Amendment, the Lead Borrower and each other Loan Party consulted with, and
has been represented by, legal counsel and expressly disclaims any reliance on
any representations, acts, or omissions by any of the Releasees and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts, and/or
omissions or the accuracy, completeness, or validity hereof. If the Lead
Borrower, any other Loan Party, any other Releasor or any of their successors,
assigns, or other legal representatives violates the covenant in this Section
8(a), the Lead Borrower and the other Loan Parties, each for itself and its
successors, assigns, other Releasors and legal representatives, agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all reasonable and documented attorneys’ fees and costs incurred
by any Releasee as a result of such violation. The provisions of this Section
8(a) (the “Release Provisions”) shall survive the termination of this Amendment,
the Amended Credit Agreement, and the other Loan Documents and payment in full
of the Obligations. (b) The Lead Borrower and the other Loan Parties acknowledge
and agree that the Administrative Agent and the Lenders are entering into this
Amendment in reliance upon, and is consideration for, among other things, the
general releases and indemnities contained in the Release Provisions and the
other covenants, agreements, representations, and warranties of the Lead
Borrower and the other Loan Parties hereunder. [Remainder of Page Intentionally
Left Blank] 5



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. BRIGGS & STRATTON CORPORATION, as Lead Borrower By: /s/ Andrea L.
Golvach Name: Andrea L. Golvach Title: Vice President and Treasurer BRIGGS &
STRATTON AG, as a Loan Party By: /s/ Mark A. Schwertfeger Name: Mark A.
Schwertfeger Title: Member of the Board of Directors BRIGGS & STRATTON
INTERNATIONAL AG, as a Loan Party By: /s/ Mark A. Schwertfeger Name: Mark A.
Schwertfeger Title: Member of the Board of Directors BILLY GOAT INDUSTRIES,
INC., as a Loan Party By: /s/ Andrea L. Golvach Name: Andrea L. Golvach Title:
Treasurer ALLMAND BROS., INC., as a Loan Party By: /s/ Andrea L. Golvach Name:
Andrea L. Golvach Title: Treasurer Signature Page to Amendment No. 6 to Credit
Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl007.jpg]
Signed, sealed and delivered by BRIGGS & STRATTON AUSTRALIA PTY. LIMITED ACN 006
576 656 in accordance with section 127 of the Corporations Act 2001 (Cth) by:
/s/ Mark A. Schwertfeger /s/ Andrea L. Golvach Signature of director Signature
of director/secretary Mark A. Schwertfeger Andrea L. Golvach Name of director
(print) Name of director/secretary (print) Signature Page to Amendment No. 6 to
Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl008.jpg]
Signed, sealed and delivered by VICTA LTD ACN 000 341 640 in accordance with
section 127 of the Corporations Act 2001 (Cth) by: /s/ Mark A. Schwertfeger /s/
Andrea L. Golvach Signature of director Signature of director/secretary Mark A.
Schwertfeger Andrea L. Golvach Name of director (print) Name of
director/secretary (print) Signature Page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl009.jpg]
JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
By: /s/ John Morrone Name: John Morrone Title: Authorized Signer Signature Page
to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl010.jpg]
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Swiss Lender By: /s/ Kennedy A.
Capin Name: Kennedy A. Capin Title: Authorized Officer Signature Page to
Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl011.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Brian Conole Name: Brian Conole
Title: Senior Vice President Signature Page to Amendment No. 6 to Credit
Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl012.jpg]
BANK OF MONTREAL, as a Lender By: /s/ Sarah E. Fyffe Name: Sarah E. Fyffe Title:
Vice President BANK OF MONTREAL, LONDON BRANCH, as a Lender By: /s/ Tom Woolgar
Name: Tom Woolgar Title: MD By: /s/ Sylvain Martinez Name: Sylvain Martinez
Title: MD, CRO EMEA Signature Page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl013.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Nykole Hanna Name:
Nykole Hanna Title: Authorized Signatory WELLS FARGO BANK, NATIONAL ASSOCIATION,
LONDON BRANCH, as a Lender By: /s/ Alison Powell Name: Alison Powell Title:
Authorized Signatory Signature Page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl014.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Andrew Stredde_________
Name: Andrew Stredde Title: Vice President Signature Page to Amendment No. 6 to
Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl015.jpg]
CIBC BANK USA, as a Lender By: /s/ Venkat Ravichandran_________ Name: Venkat
Ravichandran Title: Officer Signature Page to Amendment No. 6 to Credit
Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl016.jpg]
KEYBANK NATIONAL ASSOCIATION, as a Lender By: /s/ John P. Hecker_______ Name:
John P. Hecker Title: Senior Vice President Signature Page to Amendment No. 6 to
Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno6toabl017.jpg]
FIRST MIDWEST BANK, as a Lender By: /s/ Thomas Brennan _________ Name: Thomas
Brennan Title: Vice President Signature Page to Amendment No. 6 to Credit
Agreement



--------------------------------------------------------------------------------



 